ICJ_103_Diallo_GIN_COD_1999-11-25_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
AHMADOU SADIO DIALLO

(REPUBLIQUE DE GUINEE c. REPUBLIQUE
DEMOCRATIQUE DU CONGO)

ORDONNANCE DU 25 NOVEMBRE 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA v. DEMOCRATIC
REPUBLIC OF THE CONGO)

ORDER OF 25 NOVEMBER 1999
Mode officiel de citation:

Ahmadou Sadio Diallo (République de Guinée c. République
démocratique du Congo), ordonnance du 25 novembre 1999,
CLS. Recueil 1999, p. 1042

Official citation:

Ahmadou Sadio Diallo (Republic of Guinea v. Democratic
Republic of the Congo}, Order of 25 November 1999,
LCS. Reports 1999, p. 1042

 

N° de vente:
ISSN 0074-4441 Sales number 7167
ISBN 92-1-070839-3

 

 

 
25 NOVEMBRE 1999

ORDONNANCE

AHMADOU SADIO DIALLO

(REPUBLIQUE DE GUINEE c. REPUBLIQUE
DEMOCRATIQUE DU CONGO)

AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA v. DEMOCRATIC
REPUBLIC OF THE CONGO)

25 NOVEMBER 1999

ORDER
1042

INTERNATIONAL COURT OF JUSTICE

YEAR 1999

25 November 1999

CASE CONCERNING
AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA v. DEMOCRATIC
REPUBLIC OF THE CONGO)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-
ARANGUREN, KOOLMANS, REZEK; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45 and 48 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
28 December 1998, whereby the Republic of Guinea instituted proceed-
ings against the Democratic Republic of the Congo in respect of a dis-
pute originating in claims by the former of serious violations of inter-
national law by the latter against the person of a Guinean national;

Whereas on 29 December 1998 a certified copy of the Application was
transmitted to the Democratic Republic of the Congo;

Whereas the Republic of Guinea has appointed as Agent His Excel-
lency Mr. Maby Moussa Soumah, Ambassador of Guinea to the Nether-
lands, and as Deputy Agent Maitre Alpha Oumar Diallo, advocate at

4

1999
25 November
General List
No. 103
AHMADOU SADIO DIALLO (ORDER 25 XI 99) 1043

the Conakry Bar; and whereas the Democratic Republic of the Congo
has appointed as Agent Maitre Michel Lion, advocate at the Brussels
Bar;

Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 8 September 1999, the Parties provisionally
agreed to request the Court to fix consecutive identical time-limits of nine
months from the date of the meeting for the filing of, respectively, a
Memorial by the Republic of Guinea and a subsequent Counter-Memo-
rial by the Democratic Republic of the Congo;

Whereas, by letter of 7 October 1999, the Agent of the Democratic
Republic of the Congo informed the Court that the proposed time-limits
were acceptable to the Congolese Government; whereas, by letter of
22 November 1999, the Agent of the Republic of Guinea expressed his
Government’s agreement to have these time-limits extended from nine to
12 months; and whereas, by letter of 23 November 1999, the Agent of the
Democratic Republic of the Congo indicated that this proposal was
acceptable to the Congolese Government;

Taking account of the agreement of the Parties,

Fixes the following time-limits for the filing of the written pleadings:

11 September 2000 for the Memorial of the Republic of Guinea;
11 September 2001 for the Counter-Memorial of the Democratic
Republic of the Congo; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-fifth day of November, one
thousand nine hundred and ninety-nine, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the
Government of the Republic of Guinea and the Government of the
Democratic Republic of the Congo, respectively.

(Signed) Stephen M. SCHWEBEL,
President,

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
